In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-092 CR  

______________________

 
DERRICK LEBLANC, Appellant


V.


STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
 Jefferson County, Texas

Trial Cause No. 98170




MEMORANDUM OPINION

	Derrick Leblanc was convicted and sentenced on an indictment for felony theft.
LeBlanc filed a notice of appeal on February 12, 2007.  The trial court entered a certification
of the defendant's right to appeal in which the court certified that this is a plea-bargain case
and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court's
certification has been provided to the Court of Appeals by the district clerk.
	On February 14, 2007, we notified the parties that the appeal would be dismissed
unless an amended certification was filed within thirty days of the date of the notice and
made a part of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been
supplemented with an amended certification.
	Because a certification that shows the defendant has the right of appeal has not been
made part of the record, the appeal must be dismissed.  See Tex. R. App. P. 25.2(d). 
Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
   ___________________________
									DAVID GAULTNEY
										Justice

Opinion Delivered March 21, 2007
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, J.J.